

116 SRES 441 ATS: Celebrating the 50th anniversary of the Apollo 12 Moon landing.
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 441IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Cornyn (for himself, Ms. Warren, Mr. Cassidy, Mr. Markey, Mr. Rubio, Mr. Warner, Mr. Roberts, Mr. Blumenthal, Mrs. Capito, Ms. Duckworth, Mr. Moran, Mr. Jones, Mr. Gardner, Mrs. Shaheen, Mr. Isakson, Ms. Harris, Mr. Scott of Florida, Mr. Cruz, Mr. Brown, Ms. Sinema, and Ms. Cantwell) submitted the following resolution; which was considered and agreed toRESOLUTIONCelebrating the 50th anniversary of the Apollo 12 Moon landing.
	
 Whereas, on May 25, 1961, before a joint session of Congress, President John F. Kennedy— (1)declared, Now it is time to take longer strides—time for a great new American enterprise—time for this Nation to take a clearly leading role in space achievement, which in many ways may hold the key to our future on Earth.; and
 (2)with his words, set the goal of sending astronauts to the Moon and returning them safely to the Earth;
 Whereas the National Aeronautics and Space Administration (referred to in this preamble as NASA) mobilized and established the Apollo space program to meet the goal set by President Kennedy; Whereas the Apollo space program built on the achievements of the prior space programs of NASA, including the Mercury and Gemini missions;
 Whereas the successful Moon landing honored the tragic sacrifice of every astronaut whose life had previously been lost in the service of United States spaceflight research, including—
 (1)Roger B. Chaffee, Virgil Gus I. Grissom, and Edward H. White II, the astronauts who lost their lives during the pre-flight test for Apollo 1; and
 (2)Theodore C. Freeman, Charles A. Bassett II, Elliot See, Jr., Robert H. Lawrence, Jr., Michael J. Adams, and Clifton C. Williams, Jr.;
 Whereas the crew of the Apollo 12 mission consisted of— (1)Charles Pete Conrad, Jr., Mission Commander;
 (2)Alan Bean, Lunar Module Pilot; and (3)Richard F. Gordon, Command Module Pilot;
 Whereas the entire Apollo 12 crew consisted of individuals who had served in the Navy; Whereas the official insignia of the mission was the clipper ship, which increased the use of the seas by the United States, just as the Apollo program increased the use of space-based knowledge and exploration;
 Whereas David R. Scott, Alfred M. Worden, and James B. Irwin stood ready to support or stand in for the Apollo 12 crew;
 Whereas, on November 14, 1969, the Apollo 12 crew launched from the John F. Kennedy Space Center aboard a Saturn V rocket;
 Whereas, on November 19, 1969, the Intrepid Lunar Module landed on the surface of the Moon as the second-ever crewed Moon mission of the United States;
 Whereas Apollo 12 carried the second Apollo crew to the moon to build on the work of the first crew from Apollo 11;
 Whereas the crew of Apollo 12 conducted an orbital maneuver to land in the Western Hemisphere of the Moon to recover portions of a previous lander that had been on the surface of the Moon for 2 years to study the effects of extended exposure to the surface of the Moon;
 Whereas the crew of Apollo 12 planted the flag of the United States in lunar soil, and images of the lunar surface indicate that the Apollo 12 flag is still standing;
 Whereas the Intrepid carried flags from 136 nations, the United Nations, and the 50 States and the territories of the United States, representing the international coordination and collaboration of space exploration and the scientific intent of the Apollo missions;
 Whereas the Apollo 12 crew collected lunar samples and conducted experiments to gain a better understanding of the composition of the Moon and conditions on its surface;
 Whereas Apollo 12 deployed the Apollo Lunar Surface Experiments Package, a set of instruments left on the surface of the Moon to gather data;
 Whereas the success of the Apollo 12 Moon landing was a result of the skill, dedication, and collective effort of tens of thousands of workers, scientists, engineers, and contractors of the United States;
 Whereas the Apollo 12 mission further demonstrated the focus and capability of the scientific community of the United States and cemented the United States as the world leader in space exploration;
 Whereas, 50 years later, the Apollo 12 Moon landing continues to inspire national and international scientific efforts in space, medicine, and other fields; and
 Whereas the knowledge and experience gained from the Apollo space program continues to inform missions to Mars, the far reaches of the solar system, and beyond: Now, therefore, be it
	
 That the Senate— (1)celebrates the 50th anniversary of the Apollo 12 Moon landing;
 (2)honors the bravery and skill of Charles Pete Conrad, Jr., Alan Bean, and Richard F. Gordon, the crew of Apollo 12; (3)commends the efforts of all of the individuals of the United States who contributed to the achievement of the Apollo 12 Moon landing, exemplifying a cooperative effort on a national scale that continues to inspire scientific progress; and
 (4)supports the continued leadership of the United States in the exploration and use of space through human spaceflight.